DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments regarding the drawing objections have been fully considered but they are not persuasive.  Simply put, the 236 drawings make it nearly impossible to discern those drawings which are pertinent to the current application.  The Examiner’s desire to have the drawings which have been patented labeled as “prior art” assists the Examiner in determining those remaining drawings which are pertinent to the current application. Therefore, the prior drawing objection remains in effect.

Applicant's arguments regarding the 102 and 103 rejections have been fully considered but they are not persuasive. Regarding the arguments concerning the “unitary anvil”, there does not exist enough specificity in the term to disqualify the prior art.  Based on the Oxford dictionary, the term unitary mean “forming a single or uniform entity”. As such, the anvil may be composed of more than one part, so long as the entirety of the unit becomes a single structure.  Regarding the “continuous surface argument, the Examiner has amended the rejection to reflect the inclusion of this limitation.  Finally, regarding the arguments about the “pusher”, this argument has previously been addressed.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-40 are rejected under pre-AIA  35 U.S.C. 102(A)(1) as being anticipated by Viola, (US 7,722,610), which incorporates by reference Racenet (US 2004/0267310).

Regarding claim 23, Viola discloses:  An end effector for use with a surgical instrument system, the end effector comprising: 
a first jaw (Racenet, Fig. 15, anvil 110); 
a second jaw (Racenet, Fig. 15, staple cartridge 102);
an anvil, comprising: a continuous tissue-compression surface (Racenet, Fig. 15, anvil 110, further comprised of the anvil 14 of Fig. 1 Viola, Further shown as pusher 314 as shown in Viola Fig. 11 – see Examiner Illustration A, which details the location of the cited elements on the Racenet Reference.  It is the intent of the Examiner to clearly convey that the structure of Racenet is to be utilized for the basis of the citation, with the specific shapes and design of Viola being reference as prior art regarding the anvil design.  In regards to the newly added limitation concerning the continuous tissue-compression surface, the Examiner will note that both Viola and Racenet contain this feature.  Regarding Viola, Fig. 11, engagement surface 326 contacts the tissue (as also seen in Fig. 10, items T1 and T2).  As for Racenet, Fig. 16A shows the tissue, item 120, in contact with the anvil surface.  Figures 24-26 show explicitly that the surface is continuous).

pockets (Viola, Fig. 15, first staple pocket 322a, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference)  defined in said continuous tissue-compression surface, wherein each said pocket comprises: 

    PNG
    media_image1.png
    371
    853
    media_image1.png
    Greyscale

Examiner Illustration A
a longitudinal axis (see examiner illustration 1, as this portion of the rejection is based upon the specific anvil design as disclosed by Viola); 

    PNG
    media_image2.png
    272
    556
    media_image2.png
    Greyscale

Examiner illustration 1 
a first staple-forming cup (Viola, Fig. 15, first staple pocket 322a – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said first staple-forming cup comprises a first inner surface on a first side of said longitudinal axis; and 
a second staple-forming cup  (Viola, Fig. 15, second staple pocket 322b – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said second staple-forming cup comprises a second inner surface on a second side of said longitudinal axis; and 
a staple cartridge (Racenet, Figs. 15 and 16A-16C, staple cartridge 102 – see Examiner Illustration A for location of staple cartridge 102 on the Racenet reference) positioned opposite said anvil (see Examiner Illustration A) wherein said anvil and said staple cartridge are configured to compress tissue therebetween ([0097], “tissue 120 is positioned between anvil 110 and cartridge 102 (FIG. 16A). Anvil 110 is now pivoted in the direction indicated by arrow "A" towards cartridge 102 (FIG. 16B) in a known manner to compress tissue 120 between anvil 110 and staple cartridge 102. Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on”), wherein said staple cartridge comprises: 
staple cavities (Racenet, Fig. 16 shows staples 50 residing in cavity – see Examiner Illustration A for location of staple cavities on the Racenet reference) defined in said staple cartridge; and 
surgical staples (Racenet, Fig. 16 shows staples 50, specifically staple 318 of Viola – see Examiner Illustration A for location of staples in the Racenet reference) retained by said staple cavities, wherein each said surgical staple comprises: 
a base (Viola Fig. 12, backspan 318); 
a first staple leg  (Viola Fig. 12, leg 318b) deformable by said first staple-forming cup; and 
 a second staple leg  (Viola Fig. 12, leg 318c) deformable by said second staple-forming cup, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to being deformed by said anvil, wherein said first and second staple legs are configured to extend away from one another in opposite directions during the deformation, and wherein the ends of said first and second staple legs transect said common plane of said surgical staple during the staple deformation (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 24, Viola discloses: said first inner surface (Viola, Fig. 15, first staple pocket 322a) is configured to guide said first staple leg during the staple deformation.

Regarding claim 25 Viola discloses: said first inner surface is oriented at a first angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 26, Viola discloses: said second inner surface (Viola, Fig. 15, second staple pocket 322b) is configured to guide said second staple leg during the staple deformation.

Regarding claim 27, Viola discloses: said second inner surface is oriented at a second angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 28, Viola discloses: said anvil (Racenet, Fig. 15, anvil 110, further comprised of the pusher 314 as shown in Viola Fig. 15) further comprises a tissue-contacting surface, and wherein said tissue-contacting surface is perpendicular to said first inner surface and said second inner surface (see Examiner Illustration 2 showing a perpendicular relationship between the wall of the inner surface and the tissue contacting surface.  The examiner notes that this is the same relationship as shown in the applicant’s drawings between surfaces 3516, 3517 and 3501).

    PNG
    media_image3.png
    300
    789
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    572
    775
    media_image4.png
    Greyscale

Examiner illustration 2, comparing Viola and Current application

Regarding claim 29, Viola discloses: A surgical instrument system, comprising: 
a surgical instrument (Racenet, Fig. 15, endoscopic sequential stapler 100); 
a first jaw (Racenet, Fig. 15, anvil 110); 
a second jaw (Racenet, Fig. 15, staple cartridge 102); 
a unitary anvil (while the term unitary is not defined, the form of the anvil in the current disclosure is identical to the design used in Racenet), comprising (Racenet, Fig. 15, anvil 110, further comprised of the anvil 14 of Fig. 1 Viola, Further shown as pusher 314 as shown in Viola Fig. 15 – see Examiner Illustration A, which details the location of the cited elements on the Racenet Reference.  It is the intent of the Examiner to clearly convey that the structure of Racenet is to be utilized for the basis of the citation, with the specific shapes and design of Viola being reference as prior art regarding the anvil design)): 
staple-forming features (Viola, Fig. 15, first staple pocket 322a, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference)) defined in said unitary anvil, wherein each said staple-forming feature comprises: 
a longitudinal axis (see examiner illustration 1); 
a first staple-forming pocket (Viola, Fig. 15, first staple pocket 322a  – see Examiner Illustration A for location of pockets on the Racenet reference), wherein said first staple-forming pocket comprises a first inner surface on a first side of said longitudinal axis; and 
a second staple-forming pocket (Viola, Fig. 15, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference), wherein said second staple- forming pocket comprises a second inner surface on a second side of said longitudinal axis; and 
a staple cartridge  (Racenet, Figs. 15 and 16A-16C, staple cartridge 102 – see Examiner Illustration A for location of staple cartridge 102 on the Racenet reference) positioned opposite said anvil (see Examiner Illustration A), wherein said staple cartridge comprises: 
staple cavities (Racenet, Fig. 16 shows staples 50 residing in cavity – see Examiner Illustration A for location of staple cavities on the Racenet reference) defined in said staple cartridge; 
and staples (Racenet, Fig. 16 shows staples 50, specifically staple 318 of Viola – see Examiner Illustration A for location of staples in the Racenet reference) removably positioned within said staple cavities (Racenet Figure 16B shows the staple having been removed from the staple cavity and inserted into the tissue, [0097], “Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on anvil 110.”), wherein each said staple comprises: 
a base (Viola Fig. 12, backspan 318); 
a first staple leg (Viola Fig. 12, leg 318b) deformable by said first staple-forming pocket; and 
a second staple leg (Viola Fig. 12, leg 318c) deformable by said second staple-forming pocket, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to a staple firing motion, wherein said first and second staple legs are bent in opposite (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 30, Viola discloses: said first inner surface (Viola, Fig. 15, first staple pocket 322a) is configured to guide said first staple leg during the staple deformation.

Regarding claim 31 Viola discloses: said first inner surface is oriented at a first angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 32, Viola discloses: said second inner surface (Viola, Fig. 15, second staple pocket 322b) is configured to guide said second staple leg during the staple deformation.

Regarding claim 33, Viola discloses: said second inner surface is oriented at a second angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 34, Viola discloses: said anvil (Racenet, Fig. 15, anvil 110, further comprised of the pusher 314 as shown in Viola Fig. 15) further comprises a tissue-contacting surface, and wherein said tissue-contacting surface is perpendicular to said  (see Examiner Illustration 2 showing a perpendicular relationship between the wall of the inner surface and the tissue contacting surface.  The examiner notes that this is the same relationship as shown in the applicant’s drawings between surfaces 3516, 3517 and 3501).

Regarding claim 35, Viola discloses: A surgical instrument system (Racenet, Fig. 15, endoscopic sequential stapler 100), 
a first jaw (Racenet, Fig. 15, anvil 110); 
a second jaw (Racenet, Fig. 15, staple cartridge 102); 
an anvil, comprising (Racenet, Fig. 15, anvil 110, further comprised of the anvil 14 of Fig. 1 Viola, Further  shown as pusher 314 as shown in Viola Fig. 15 – see Examiner Illustration A, which details the location of the cited elements on the Racenet Reference.  It is the intent of the Examiner to clearly convey that the structure of Racenet is to be utilized for the basis of the citation, with the specific shapes and design of Viola being reference as prior art regarding the anvil design)): 

a continuous tissue-compression surface (In regards to the newly added limitation concerning the continuous tissue-compression surface, the Examiner will note that both Viola and Racenet contain this feature.  Regarding Viola, Fig. 11, engagement surface 326 contacts the tissue (as also seen in Fig. 10, items T1 and T2).  As for Racenet, Fig. 16A shows the tissue, item 120, in contact with the anvil surface.  Figures 24-26 show explicitly that the surface is continuous).; 

(Viola, Fig. 15, first staple pocket 322a, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference) defined in said continuous tissue-compression surface,, wherein each said staple-forming pocket comprises: 
a longitudinal axis (see examiner illustration 1); 
a first staple-forming pocket (Viola, Fig. 15, first staple pocket 322a – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said first staple-forming pocket comprises a first inner surface on a first side of said longitudinal axis; and 
a second staple-forming pocket (Viola, Fig. 15, second staple pocket 322b – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said second staple-forming pocket comprises a second inner surface on a second side of said longitudinal axis; and 
a staple cartridge (Racenet, Figs. 15 and 16, staple cartridge 102), comprising: 
a plurality of staple cavities ((Racenet, Fig. 16 shows staples 50 residing in cavity – see Examiner Illustration A for location of staple cavities on the Racenet reference) defined in said staple cartridge; 
and staples (Racenet, Fig. 16 shows staples 50, specifically staple 318 of Viola – see Examiner Illustration A for location of staples in the Racenet reference) removably positioned within said staple cavities, wherein each said staple comprises: 
a base (Viola Fig. 12, backspan 318); 
(Viola Fig. 12, leg 318b) deformable by said first staple-forming pocket; and 
a second staple leg (Viola Fig. 12, leg 318c) deformable by said second staple-forming pocket, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to a staple firing stroke, wherein said staples are driven out of said staple cavities and towards said anvil during the staple firing stroke ([0097], “tissue 120 is positioned between anvil 110 and cartridge 102 (FIG. 16A). Anvil 110 is now pivoted in the direction indicated by arrow "A" towards cartridge 102 (FIG. 16B) in a known manner to compress tissue 120 between anvil 110 and staple cartridge 102. Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on”), wherein said first staple leg is bent in a first direction, wherein said second staple leg is bent in a second direction different from the first direction, and wherein the ends of said first and second staple legs intersect one another to extend out of said common plane of said staple during the staple deformation (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 36, Viola discloses: said first inner surface (Viola, Fig. 15, first staple pocket 322a) is configured to guide said first staple leg during the staple deformation.

Regarding claim 37 Viola discloses: said first inner surface is oriented at a first angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 38, Viola discloses: said second inner surface (Viola, Fig. 15, second staple pocket 322b) is configured to guide said second staple leg during the staple deformation.

Regarding claim 39, Viola discloses: said second inner surface is oriented at a second angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 40, Viola discloses: said anvil (Racenet, Fig. 15, anvil 110, further comprised of the pusher 314 as shown in Viola Fig. 15) further comprises a tissue-contacting surface, and wherein said tissue-contacting surface is perpendicular to said first inner surface and said second inner surface (see Examiner Illustration 2 showing a perpendicular relationship between the wall of the inner surface and the tissue contacting surface.  The examiner notes that this is the same relationship as shown in the applicant’s drawings between surfaces 3516, 3517 and 3501).


Alternative Rejection
Examiner’s note regarding alternative rejection- The following rejection is an alternative rejection designed to provide the applicant with a broader information base .  
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-40 are rejected under pre-AIA  35 U.S.C.103 as being obvious over Racenet (US 2004/0267310) in view of Tanabe, (US 6,056,183).

Regarding claim 23, 29 and 35 (it should be noted that while there are minor differences in the specific language, the major limitations of the independent claims are the same), Racenet discloses:  An end effector for use with a surgical instrument system, the end effector comprising: 
a first jaw (Racenet, Fig. 15, anvil 110); 
(Racenet, Fig. 15, staple cartridge 102);
an anvil a continuous tissue-compression surface (Racenet, Fig. 15, anvil 110, further comprised of the anvil 14 of Fig. 1 Viola, Further shown as pusher 314 as shown in Viola Fig. 11 – see Examiner Illustration A, which details the location of the cited elements on the Racenet Reference.  It is the intent of the Examiner to clearly convey that the structure of Racenet is to be utilized for the basis of the citation, with the specific shapes and design of Viola being reference as prior art regarding the anvil design.  In regards to the newly added limitation concerning the continuous tissue-compression surface, the Examiner will note that both Viola and Racenet contain this feature.  Regarding Viola, Fig. 11, engagement surface 326 contacts the tissue (as also seen in Fig. 10, items T1 and T2).  As for Racenet, Fig. 16A shows the tissue, item 120, in contact with the anvil surface.  Figures 24-26 show explicitly that the surface is continuous), comprising: 

a staple cartridge (Racenet, Figs. 15 and 16, staple cartridge 102) positioned opposite said anvil (see Examiner Illustration A), wherein said anvil and said staple cartridge are configured to compress tissue therebetween ([0097], “tissue 120 is positioned between anvil 110 and cartridge 102 (FIG. 16A). Anvil 110 is now pivoted in the direction indicated by arrow "A" towards cartridge 102 (FIG. 16B) in a known manner to compress tissue 120 between anvil 110 and staple cartridge 102. Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on”) comprising: 
Racenet, Fig. 16 shows staples 50 residing in cavity) defined in said staple cartridge; and 

Racenet does not specifically disclose the pocket and staple configuration of the current application.

Tanabe teaches:

pockets (Fig. 2, receivers 7), wherein each said pocket comprises: 
a longitudinal axis (Claim 4 discusses the axis as being represented by the back portion of the staple, “an axis of a back portion of the staple.”); 
a first staple-forming cup (Fig. 2, receiver 7, left), wherein said first staple-forming cup comprises a first inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10) on a first side of said longitudinal axis; and 

a second staple-forming cup  (Fig. 2, receiver 7, right), wherein said second staple-forming cup comprises a second inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10) on a second side of said longitudinal axis; and 
surgical staples (Fig. 5, staple 2) retained by said staple cavities, wherein each said surgical staple comprises: 
Fig. 5, 2b); 
a first staple leg (Fig. 5, legs 2a, left) deformable by said first staple-forming cup; and 
 a second staple leg  (Fig. 5, legs 2a, right) deformable by said second staple-forming cup, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to being deformed by said anvil, wherein said first and second staple legs are configured to extend away from one another in opposite directions during the deformation, and wherein the ends of said first and second staple legs transect said common plane of said surgical staple during the staple deformation (see Examiner Illustration B for a staple meeting these limitations.  As can be seen, the staple matches the exact shape of the staple in the current application).

    PNG
    media_image5.png
    230
    617
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    162
    473
    media_image6.png
    Greyscale


Examiner Illustration B – Current application (mirror image) compared to Prior Art)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the staple pockets of Racenet with the pocket design of Tanabe, thereby combining prior art element to achieve a predictable result.  The benefit of the upgraded pocket, and therefore staple If, in bending the staple legs with the movable clincher, the legs are overlapped with each other, the material thus stapled is increased in thickness as much. In order to overcome this difficulty, a clinch mechanism has provided as follows: The staple legs are received by a receiver which have penetrated a work to be stapled (hereinafter referred to merely as "a work", when applicable). The receiver has guide slopes which bend the staple legs. In this operation, the two legs of the staple are bent in opposite directions, and therefore the two legs could not be overlapped with each other when bent with the movable clincher”.

Regarding claims 24, 30, 36, the modified Racenet discloses: said first inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is configured to guide said first staple leg during the staple deformation.

Regarding claims 25, 31, 37, the modified Racenet: said first inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is oriented at a first angle relative to said longitudinal axis.

Regarding claims 26, 32, 38, the modified Racenet: said second inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is configured to guide said second staple leg during the staple deformation.

Regarding claims 27, 33, 39, the modified Racenet: said second inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is oriented at a second angle relative to said longitudinal axis.

Regarding claims 28, 34, 40, the modified Racenet: said anvil (Racenet, Fig. 15, anvil 110) further comprises a tissue-contacting surface (Tanabe – Fig. 3, surface 3), and wherein said tissue-contacting surface is perpendicular to said first inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10) and said second inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731